OuiNiON,
Me. Chief Justice Paxson :
We are of opinion that the learned judge below fell into error when he admitted in evidence, against the objection of the plaintiff, the release of liens referred to in the tenth specification of error. The release was under seal; was not signed by the plaintiff, nor by any one by his authority. In this respect the case is ruled by Corr v. Greenfield, 134 Pa. 503, where the court below rejected the release of liens upon evidence differing in no essential degree from that offered in this case. There, as here, it was attempted to sustain the release upon the ground of implied authority. The implied authority was inferred from the fact that Corr had signed some releases when the money had been paid. There was similar proof in this case. But there was no proof in either that the person signing had ever executed a release when the money had not been paid. In this case the defendant’s own evidence showed that Mr. Weitzel had signed releases only when the money had been paid.
The distinction between releasing a mechanics’ claim after payment and releasing without payment is so obvious that it is hardly necessary to state it. In the former case, the release is a matter of the merest form. The payment of money extinguishes the right to file a lien. The release is nothing more than a receipt or an acknowledgment of the payment of the money. The latter would have all the legal force and effect of a release. Such acquittance might well be given by a clerk authorized to receive money, or by a business manager. But *476the ordinary duties of even a business manager would not authorize him to execute a release under seal, in the name of his employer, of a valied lien on real estate. As well might an authority be implied to convey such real estate. The plaintiff repudiated this release as soon as he heard of it. There was no room, therefore, for the assumption of a subsequent ratification. Nor do we see any especial significance in the fact that the plaintiff retained Mr. Weitzel in his employ, after knowledge of his having signed the paper. It is not every business man who discharges an employee for a single mistake, or even a single offence. Retaining him in such case does not furnish any evidence of a ratification of the unauthorized act.
We think it was error to say, in answer to the defendant’s sixth point, “ that, if the plaintiff knew either before or afterward that W eitzel had signed his name to this release, then he is bound.” The plaintiff testified as follows: “ I immediately denied that I had signed the release as soon as I heard of it. I told Mr. Hunsicker to notify Lane that I denied release. I did not know that houses were sold until at meeting of creditors.” I do not understand this to be contradicted. The plaintiff appears not to have known of the release, or of the sale of the house to Lane, until the meeting of creditors, when he promptly rexsudiated the former and instructed his counsel to notify Mr. Lane. There is nothing to show that he knew of the release prior to the purchase of the house by the terre-tenant, and knowledge acquired after that time could not certainly bind him, in view of the facts of the case.
We need not discuss the remaining assignments. Those that relate to the admission of evidence are in violation of the Rules of Court, and we have referred to the principal points in the charge of the court.
The judgment is reversed, and a venire facias de novo awarded.